Citation Nr: 9930793	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for anxiety, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



REMAND

The veteran had active military service from March 1944 to 
May 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision in 
which the RO denied a rating in excess of 10 percent for 
anxiety.  

During the pendency of the veteran's appeal, the criteria for 
evaluating mental disorders changed, effective November 7, 
1996.  For this reason, the RO advised the veteran, in a July 
1997 supplemental statement of the case (SSOC), that he would 
be scheduled for a VA psychiatric examination to consider his 
service-connected disorder in light of the change in rating 
criteria.  

A computer generated sheet shows that a VA Medical Center 
(VAMC) contacted the veteran in July 1997 to schedule a date 
for his VA examination.  It was noted that the veteran 
reported knowing nothing about a claim for an increased 
rating, and that he would rather not come in at that time.  
(His wife had recently passed away.)  The veteran indicated 
that he would contact the VAMC if he changed his mind about 
having an examination.  Although the computer generated sheet 
from the VAMC has a notation that the veteran withdrew his 
claim, no written withdrawal of the veteran's appeal for an 
increased rating has been associated with the claims folder, 
as required by 38 C.F.R. § 20.204 (1999).

The Board notes that the VA examination which the VAMC tried 
to schedule was sought for the express purpose of obtaining 
evidence necessary to a determination on whether the veteran 
met the criteria for a rating higher than 10 percent.  
Evidence previously of record showed that the veteran's 
anxiety was "mildly" disabling as noted in a September 1995 
Board decision.  As the Board pointed out, this adjective is 
consistent with the 10 percent rating under 38 C.F.R. § 4.132 
(1996).  Evidence received after the 1995 Board decision 
included records dated until September 1995 which showed that 
the veteran was followed for dysthymia.  Record entries, such 
as ones dated in February 1994, September 1994, and June 1995 
indicate that his depression was thought to be in remission.  
Additionally, a February 1996 VA examiner described the 
veteran's psychiatric impairment as only slight or mild.  
Such descriptions do not tend to prove that an increased 
rating was warranted under the old rating criteria where a 10 
percent rating was assigned for "mild" impairment.  
38 C.F.R. § 4.132 (1996).  Consequently, another examination 
was required in order to determine whether the benefit sought 
by the veteran was warranted under either the old or new 
rating criteria.

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the schedular 
criteria, either old or new, for an increased rating, and 
because an examination was required in order to determine 
whether he had in fact met those criteria, the benefit sought 
cannot be granted at this time.  VA regulations specifically 
provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655(a), (b) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) and/or 
SSOC provided the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (1999).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been expressly notified that his failure 
to report for an examination could result in a denial of his 
claim for increase.  He has not yet been afforded an 
opportunity to present argument and/or evidence on the matter 
of why he failed to report for the examination as scheduled, 
nor has he been provided a SOC or SSOC with respect to the 
provisions of 38 C.F.R. § 3.655.  Consequently, to ensure him 
full due process of law and avoid the possibility of 
prejudice, the Board will remand the matter to the RO so that 
he can be given another opportunity to appear for the 
required examination and, if necessary, be issued a SSOC 
which contains a summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they affect his claim for an 
increased evaluation.  38 C.F.R. § 19.9 (1999).

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
his representative and notify them of the 
provisions of § 3.655 and the need to 
show good cause for failing to report to 
a VA examination.  The notice should also 
provide him with a reasonable amount of 
time to submit evidence and argument on 
this point, and offer him the opportunity 
to address this question at a hearing.  
Documentation of this notice should be 
associated in the file.  Any response 
should be associated with the claims 
file.  (If the veteran indeed desires to 
withdraw his appeal as suggested by the 
VAMC's notation, he should do so in 
writing over his signature.)

2.  Thereafter, the RO should address 
the veteran's claim in the context of 
§ 3.655.  If the RO finds good cause for 
his failure to report, the RO should 
undertake development of the medical 
evidence by rescheduling the 
examination.  Any examination should 
provide sufficient detail to rate his 
service-connected psychiatric disability 
under applicable rating criteria, both 
old and new.

3.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  The SSOC should contain 
a recitation of 38 C.F.R. § 3.655 and 
explanation of its application in this 
case.  

The veteran and his representative should be given the 
opportunity to respond to the SSOC.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to ensure due process of law and to comply with governing 
adjudicative procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

